Mr. Justice Crabtree delivered the opinion of the court. This was an indictment for libel containing three counts, each count, however, being a charge of the same offense. Plaintiff in error was tried by a jury, who returned a general verdict of guilty, upon which the court entered a general sentence of nine months imprisonment in the county jail, after overruling motions for a new trial and in arrest of judgment, to reverse which judgment this writ of error is prosecuted. The record contains no bill of exceptions. The grounds relied upon for reversal are, first, that the verdict is not signed by the jurors who were impaneled and sworn to try the cause; second, that the court should have entered a separate sentence on each count and that it was error to impose a general sentence without specifying the quantum of punishment on each count; third, that the court erred in overruling the motion in arrest. Upon the first proposition it is a sufficient answer to say, the record .shows that the jury impaneled to try the cause rendered the verdict. The fact that some of the jurors signed the verdict with their initials, instead of writing out their full Christian names, in no way vitiates it. A verdict rendered ore tenus, without being signed at all, is a perfectly valid verdict, if received and acted on by the court, in open court, as appears to have been done in this case. Griffin v. Larned, 111 Ill. 432; Mexican Amole Soap Co. v. Clark, 72 Ill. App. 655. See also Kassakowski v. the People, 177 Ill. 563. As to the second point, inasmuch as it clearly appears the indictment charged only one offense, although stated in three different counts, we are of opinion a general verdict and sentence was good and sufficient. The cases cited by counsel for. plaintiff in error to sustain their contention under this point, are mostl_y those arising upon prosecutions under the dram-shop law, where each count in the indictment charges a separate offense, and we think they have no application to the case át bar. In the case of Lyons v. The People, 68 Ill. 271, the defendants were tried upon an indictment, the first count of which charged a burglary, and the second a larceny, and the jury rendered a general verdict of guilty, upon which judgment was entered. The Supreme Court sustained the conviction on the ground that the several counts of the indictment charged but one guilty transaction, and evidence was given as to but one offense. So in the case now before us, the indictment appearing only to charge one offense, although stated differently in separate counts, in the absence of a bill of exceptions showing evidence to have been introduced tending to prove different offenses, we must presume but one offense was established and hold a general verdict and judgment good. We find nothihg in the record for which the judgment should be arrested, and hence it was not error to overrule the motion in arrest. The judgment must be affirmed.